CURING DEVICE FOR CURING A PIPE LINER

This action replaces the Notice of Allowance issued January 28, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In the claims:
In claim 1, line 19, insert –at least one – after “to the ”.
In claim 1, line 19, insert –at least one – after “by the ”.
In claim 1, lines 19-20, replace “the cooling fluid” with –a cooling fluid–.
In claim 1, the last line, insert –at least one – after “of the ”.
In claim 3, line 2, insert –at least one – after “outward of the ”.
In claim 7, line 2, insert –at least one – after “wherein the ”.
In claim 10, line 2, insert –of the heat sink – after “portions ”.
In claim 11, line 3, replace “generally” with –substantially–.
In claim 11, line 4, replace “generally” with –substantially–.

In claim 12, line 2, replace “cross-shapes” with –cross-sectional shapes–.
In claim 12, line 3, replace “generally” with –substantially–.
In claim 12, line 4, replace both instances of “generally” with –substantially–.
In claim 12, line 5, replace “generally” with –substantially–.
In claim 14, line 4, replace “diodes” with –at least one LED–.
In claim 18, line 4, inert –the— before “cooling”.
In claim 19, line 2, insert –the-- before “cooling”.
Authorization for this examiner’s amendment was given in an interview with Kurt F. James on January 15, 2021.

Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Starr et al. (US 2018/0229404) teach a curing device for a pipe liner comprising LEDs within a transparent housing.  Patkus et al. (US 2012/0281409) teach a lighting fixture comprising LEDs and a heat sink within a housing, which is configured to draw cooling air through a radially outer open space thereof.  Negley et al. (US 2012/0146503) teach a lamp comprising LEDs and a heat-transfer fluid or gel within a transparent housing.  Lai et al. (US 2011/0018417) teach a light fixture comprising LEDs and a housing containing a heat sink and a cooling fluid.  Huang (US 2010/0327725) teaches a lamp comprising LEDs and a heat sink within a housing, optionally with slits in the housing to facilitate air circulation.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are found allowable because the prior art does not teach a curing device capable of curing a radiation-curable material impregnating a pipe liner, or a method for curing such a pipe liner with a curing device as claimed, and particularly the combination of providing the curing device with a housing defining a cooling fluid inlet and a cooling fluid outlet, providing a light emitting diode and a thermally coupled heat sink within an interior chamber of the housing such that radiation from the LED can be emitted through the housing, and configuring the device such that cooling fluid passed through the housing is substantially prevented from flowing radially inward of the LED or such that the LED mounting portion is free of passaging in fluid communication with the fluid flow path.  (The references cited in the newly filed Information Disclosure Statement have been considered but are not found more relevant to the claimed invention than the art already cited.)  While curing devices for radiation-curable pipe liners and high-power LED lamps with various cooling means are known in the art, the prior art does not teach a curing device or method of curing a pipe liner with a curing device having the claimed combination of features.  With respect to the references made of record above, Starr et al. do not teach any particular means for removing heat from the LEDs, and specifically teach sealing the housing from intrusion of fluids rather than passing a cooling fluid through the housing.  The LEDs of Patkus et al. are disposed on an end of the housing and not configured to transmit radiation through the side wall of the housing, and the heat sink does not prevent the cooling air from flowing radially inward of the LEDs.  Negley et al. specifically teach that their configuration obviates the need for a heat sink, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R SLAWSKI whose telephone number is (571)270-3855.  The examiner can normally be reached on 9 a.m. - 5:30 p.m. EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN R SLAWSKI/Examiner, Art Unit 1745                                                                                                                                                                                                        
/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745